DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/2021 has been entered.

Status of the Claims
Claims 1-2, 4-23 are pending.  Claims 11-23 remain withdrawn.  Claim 1 have been amended.  Claims 1-2, 4-10 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reohr et al. (US 2014/0173229) in view of Bell et al. (US 2006/0136354) and in further view of Falcao et al. (US 2019/0230151).

Regarding claim 1, Reohr teaches a method of ingesting datasets into existing data warehouses, the warehouses being associated with data warehouse references, comprising the following steps executed by a system accessible to users through a 
receiving from a first user a selection of a data warehouse reference into which a dataset is to be loaded ([0118] “data that can be moved to any regional storage center(s), based on their owners' or originators' specifications”)(see NOTE II); 
accessing the dataset and determining its regional and 
determining available data warehouses that are associated with the selected data warehouse reference ([0113], [0119]); 
based on the regional and format particulars, selecting a data warehouse from the available data warehouses ([0113]-[0114], [0127]); 
retrieving a current address of the selected data warehouse ([0089] “addresses of global storage system”, [0099], [0115]-[0116]); and 
ingesting the dataset directly into the selected data warehouse at the current address without further input from the first user ([0098], [0100]), 
wherein the single control plane maintains a manifest ([0099], [0104])(see NOTE II) such that the ingested dataset is thereafter queryable after ingestion in a query by a second user, the query including the associated data warehouse reference ( [0106], [0108]); 


Reohr does not explicitly teach, however Bell discloses a single control plane ([0069]) determining format particulars ([0033] “obtaining data (e.g., a particular format”, [0034]).  Bell further, discloses queryable after ingestion in a query by a second user ([0070], [0072]). 
NOTE I Reohr teaches in some embodiments the system automatically initiates migration, based on rules.  Still, in different embodiment Reohr teaches in [0118] “data that can be moved to any regional storage center(s), based on their owners' or originators' specifications”, which construed to be analogous to the limitation “receiving from a first user a selection of a data warehouse reference into which a dataset is to be loaded”.  However, to merely obviate such reasoning, Bell discloses receiving from a first user a selection of a data warehouse reference into which a dataset is to be loaded [0050].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Reohr to determine format particulars, using single control plane, a query and facilitate user selection by Bell.  Doing so would increase the overall availability of data warehouse system and reduce failure recovery time (Bell [0030]).

Reohr does not explicitly teach, however Falcao discloses the query is automatically transformed for, and forwarded to, the data warehouse currently storing the dataset by the system based on the manifest ([0036], [0068], F8C:846).
NOTE II Reohr teaches “up-to date information about where datasets are stored-in which storage center” [0099].  Such information about where datasets are stored is construed to be analogous to a manifest.  I.e., by definition a manifest is a list of items or a declaration.  Therefore, a table, with a list of data centers is a manifest.  However, to merely obviate such reasoning, Falcao discloses a manifest such that the ingested dataset is thereafter queryable ([0036]).


Regarding claim 2, Reohr as modified teaches the method of claim 1, further comprising configuring, cleaning or reformatting the dataset prior to loading it into the selected data warehouse (Bell [0027], [0032], [0034], [0051]).

Regarding claim 4, Reohr as modified teaches the method of claim 3, wherein the query is tailored for a preferred query format of the data warehouse (Bell [0055]-[0058], [0069]-[0073]).
NOTE Reohr as modified by Bell teaches that data in multiple, different formats from various sources is “convert the data into a format suitable for storage in data warehouses” [0034], and “a single, stable interface (such as a query interface)” [0069] is presented to clients to query data distributed to different warehouses.  The specific query targets specific data set and specific warehouse, as shown in [0072] and thus, tailored.  Thus, it is reasonable and obvious to conclude that the query format is compatible to the “format required by given data warehouse” [0027].
For example, such query formatting would be obvious in view of Walsh et al. (US 2018/0084073), paragraph [0158] or Gopalakrishnan et al. (US 2020/0117737) in [0027], [0030], F3:400, 410, which further obviate the teachings of Reohr and Bell.  

Regarding claim 5, Reohr as modified teaches the method of claim 1, wherein a region of the dataset matches the region of the selected data warehouse (Bell [0048], [0050], [0054]).


NOTE - It is not clear to what the claimed “language” is referring to – the spoken language or a programming language.  Reohr as modified by Bell teaches that that “data warehouse 120 may include a database such as Oracle, DB2, Sybase, Informix, Adabas, or any other proprietary or open-source database” (Bell [0024]).  It is well-known that Oracle uses SQL queries programming language to service the requests.  Since the data set is transformed into the warehouse format, then it is reasonable to conclude that the dataset matches a programming language of the selected data warehouse.
For example, the limitation “dataset matches a language of the selected data warehouse” would be obvious in view Gopalakrishnan et al. (US 2020/0117737) paragraphs [0019]-[0020], [0022], [0030] which further obviates the teachings of Reohr and Bell.  

Regarding claim 7, Reohr as modified teaches the method of claim 1, wherein a format of the dataset matches a format of the selected data warehouse (Bell [0033] “databases may … be of the same type (e.g., vendor or format) as those of data warehouses”).

Regarding claim 8, Reohr as modified teaches the method of claim 1, wherein the ingesting is by a process selected from: real time, batchwise, and lambda architecture (Bell [0050]).
NOTE Lambda architecture is a data-processing architecture designed to handle massive quantities of data by taking advantage of both batch and stream-processing methods and is a system consisting of three layers: batch processing, speed (or real-time) processing, and a serving layer for 
For example, such lambda architecture would be obvious in view of Walsh et al. (US 2018/0084073), paragraph [0106] or Gopalakrishnan et al. (US 2020/0117737) in [0023], which further obviate the teachings of Reohr and Bell.  

Regarding claim 9, Reohr as modified teaches the method of claim 1, wherein a load marker is set or reset before the ingesting step (C8 “state information indicating whether said first data set has been stored to a corresponding … data warehouses”, [0071] “identifying the state of the data set, whether the data set is replicated, etc.”, [0067] “data set are shown in the pre-update state”).
Reohr as modified by Bell teaches that dataset has an associated marker indicating whether the data is stored or replicated into the warehouse.  Such state information is construed to be a load marker.  Wherein, the “pre-update state” is construed to be an initial or a set state before the warehouse ingestion.  Also note that such state is constantly changes from initial pre-update to replicated, completed, which indicates a reset to the initial state.
NOTE that analogous prior art Seubert et al. (US 2008/0120129) discloses resetting the state in paragraph [21486], [21549] and further obviates the teachings of Reohr and Bell.

Regarding claim 10, Reohr as modified teaches the method of claim 1, wherein a query marker is set or reset after the ingesting step (Bell [0048] “indicate that that replica is being updated, is unavailable, or other suitable status. In contrast, the record for the customer ship data replica stored by data warehouse may indicate that the replica is not being updated, or that its update has already completed”, [0049] “complex fields characterizing the state of a given data set”, [0058] “data warehouses host a copy of that data set, as well as the state information associated with that copy (e.g., 
Reohr as modified by Bell teaches that dataset has an associated marker indicating whether the data is available for querying or whether the data is being updated, unavailable or whether it’s current among the other statuses.  Such state information (available or unavailable for querying) is construed to be a query marker.  Wherein, the “current” or available state is construed to be a set state after the update or storage/ingestion. 
NOTE that analogous prior art Seubert et al. (US 2008/0120129) discloses resetting the state in paragraph [21486], [21549] and further obviates the teachings of Reohr and Bell.

NOTE in view of the obviousness statements in the rejections of claims above, an alternative rejections is provided below.

Claims 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reohr as modified and in further view of Gopalakrishnan et al. (US 2020/0117737).

Regarding claim 4, Reohr as modified teaches the method of claim 3, wherein the query is tailored for a preferred query format of the data warehouse (Bell [0055]-[0058], [0069]-[0073]).
NOTE Reohr as modified by Bell teaches that data in multiple, different formats from various sources is “convert the data into a format suitable for storage in data warehouses” [0034], and “a single, stable interface (such as a query interface)” [0069] is presented to clients to query data distributed to different warehouses.  The specific query targets specific data set and specific warehouse, as shown in 
However, to merely obviate such reasoning Gopalakrishnan discloses query is tailored for a preferred query format of the data warehouse in [0027], [0030], F3:400, 410.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reohr as modified to tailor a preferred query format of the data warehouse as disclosed by Gopalakrishnan.  Doing so would allow for less-structured searches involving text documents and data with different organizational measures to be easily compared (Gopalakrishnan [0005]).  

Regarding claim 8, Reohr as modified teaches the method of claim 1, wherein the ingesting is by a process selected from: real time, batchwise, and lambda architecture (Bell [0050]).
NOTE Lambda architecture is a data-processing architecture designed to handle massive quantities of data by taking advantage of both batch and stream-processing methods and is a system consisting of three layers: batch processing, speed (or real-time) processing, and a serving layer for responding to queries.  Such architecture is fully disclosed by Bell in [0050] and thus, obviously and implicitly discloses the lambda architecture.
However, to merely obviate such reasoning Gopalakrishnan discloses real time, batchwise, and lambda architecture ([0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reohr as modified to include lambda architecture as disclosed by Gopalakrishnan.  Doing so would allow for less-structured searches involving text documents and data with different organizational measures to be easily compared (Gopalakrishnan [0005]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reohr as modified and in further view of Yao et al. (US 2003/0110175) or Roth (US 2003/0055835).

Regarding claim 6, Reohr as modified teaches the method of claim 1, wherein a language of the dataset matches a language of the selected data warehouse (Bell [0033] “databases may … be of the same type (e.g., vendor or format) as those of data warehouses”, [0059] “evaluate certain types of query languages”).
NOTE - It is not clear to what the claimed “language” is referring to – the spoken language or a programming language.  Reohr as modified by Bell teaches that that “data warehouse 120 may include a database such as Oracle, DB2, Sybase, Informix, Adabas, or any other proprietary or open-source database” (Bell [0024]).  It is well-known that Oracle uses SQL queries programming language to service the requests.  Since the data set is transformed into the warehouse format, then it is reasonable to conclude that the dataset matches a programming language of the selected data warehouse.
However, to merely obviate such reasoning Yao discloses language of the dataset matches a language of the selected data warehouse in [0008], [0044] and Roth discloses the same in [0034], [0048].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reohr as modified to include language of the dataset matches a language of the selected data warehouse as disclosed by Yao or Roth.  Doing so would provide an interchangeable metadata file to aid in data import (Yao [0007]) and allow data from different databases and schemas to be accessed, processed, and stored without having to devote large amounts of time to rewrite the code for existing databases or components and to minimize the changes to existing database needed to update the system with new functionalities (Roth [0010]).  

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reohr as modified and in further view of Seubert et al. (US 2008/0120129).

Regarding claim 9, Reohr as modified teaches the method of claim 1, wherein a load marker is set or reset before the ingesting step (C8 “state information indicating whether said first data set has been stored to a corresponding … data warehouses”, [0071] “identifying the state of the data set, whether the data set is replicated, etc.”, [0067] “data set are shown in the pre-update state”).
Reohr as modified by Bell teaches that dataset has an associated marker indicating whether the data is stored or replicated into the warehouse.  Such state information is construed to be a load marker.  Wherein, the “pre-update state” is construed to be an initial or a set state before the warehouse ingestion.  Also note that such state is constantly changes from initial pre-update to replicated, completed, which indicates a reset to the initial state.
However, to merely obviate such reasoning Seubert discloses marker is set or reset in [21486], [21549].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reohr as modified and reset the marker as disclosed by Seubert.  Doing so would provide various state indications per user design choice.

Regarding claim 10, Reohr as modified teaches the method of claim 1, wherein a query marker is set or reset after the ingesting step (Bell [0048] “indicate that that replica is being updated, is unavailable, or other suitable status. In contrast, the record for the customer ship data replica stored by data warehouse may indicate that the replica is not being updated, or that its update has already completed”, [0049] “complex fields characterizing the state of a given data set”, [0058] “data warehouses host a copy of that data set, as well as the state information associated with that copy (e.g., currently being updated, current as of a particular date, oflline for maintenance, etc.)” [0059] “the state 
Reohr as modified by Bell teaches that dataset has an associated marker indicating whether the data is available for querying or whether the data is being updated, unavailable or whether it’s current among the other statuses.  Such state information (available or unavailable for querying) is construed to be a query marker.  Wherein, the “current” or available state is construed to be a set state after the update or storage/ingestion. 
However, to merely obviate such reasoning Seubert discloses marker is set or reset in [21486], [21549].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reohr as modified and reset the marker as disclosed by Seubert.  Doing so would provide various state indications per user design choice.

Response to Arguments
The prior rejections of under 35 U.S.C. 112, first and second paragraphs, have been withdrawn as necessitated by the amendment
Applicant’s arguments, filed 11/18/2021, with respect to Bell and Falcao have been considered, but they are not deemed persuasive.  
The applicant argues – “Bell refers to querying of selected data warehouses. However, the query is simply forwarded without transformation. In fact, Bell contemplates that a query may be “malformed,” but indicates simply that this may trigger an error condition.”  However, it is respectfully noted that the query transformation is not meant to be disclosed by Bell.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of 
The applicant further argues “Falcao is cited with respect to teaching of a manifest. However, Falcao’s manifest is used to assign server classes based on access speeds (see para. [0036]).  This is different from the present case where a manifest stores connection credentials for the datasets in their various data warehouses.”  The arguments are not deemed persuasive.  There is no requirement in the claim for a manifest to store connection credentials.  The manifest is allowed to store the address where the data is located, which is disclosed by the main reference of Reohr.  Falcao merely obviates that such stored information with data location can obviously be called a manifest.

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 14, 2022